Citation Nr: 0800819	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of shell fragment wound injuries to the right leg 
with scars.

2.  Entitlement to service connection for atrial fibrillation 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for eczema of the right 
leg claimed as due to herbicide exposure.

4.  Entitlement to service connection for incontinence of 
stools and urine claimed as due to herbicide exposure.

5.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted service connection for shell 
fragment wound scar of the right leg, and assigned an initial 
zero percent rating effective November 5, 2003.  The veteran 
has appealed the initial rating assigned.  In pertinent part, 
the RO also denied service connection claims for atrial 
fibrillation, eczema of the right leg, incontinence of stools 
and urine, and insomnia.

In May 2007, the veteran and his mother appeared at a Travel 
Board hearing before the undersigned.  The hearing transcript 
is associated with the claims folder.

The issue of entitlement to an initial compensable evaluation 
for residuals of shell fragment wound injuries to the right 
leg with scars, as well as the issues of service connection 
for atrial fibrillation, eczema of the right leg and 
incontinence of stools and urine, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Service connection for insomnia, as a manifestation of the 
veteran's post-traumatic stress disorder (PTSD), has already 
been established and compensated for, and the preponderance 
of the evidence is against finding that he has a separate and 
distinct disability manifested by insomnia.


CONCLUSION OF LAW

The claim of entitlement to service connection for insomnia 
is denied.  38 U.S.C.A. §§ 1110, 7105(d) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 4.14, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letter dated in January 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims; the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and the RO requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  To the extent that any required notice was not 
provided prior to the initial unfavorable adjudication, the 
record reflects that the claim was subsequently readjudicated 
and the appellant was provided supplemental statements of the 
case.  Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the veteran received notice 
as to the disability rating and effective date elements of 
his claim in a March 2006 letter, and his claim was 
subsequently readjudicated in a Supplemental Statement of the 
Case.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  
Although the veteran has not been given a VA examination 
specifically to determine the etiology of his insomnia, the 
Board finds that such an examination is not necessary under 
the provisions of 38 C.F.R. § 3.159 as there is already 
persuasive and probative medical evidence establishing that 
his chronic sleep impairment is a manifestation of his 
service-connected PTSD.  

As will be discussed in the Remand portion of this decision, 
the veteran has been awarded benefits from the Social 
Security Administration (SSA).  The Board has considered 
whether VA has a responsibility to obtain those records with 
respect to the claim of entitlement to service connection for 
insomnia, which is decided herein.  In this regard, the Board 
has also considered the holding of Tetro v. Gober, 14 Vet. 
App. 110 (2000), and other cases, wherein the Court held that 
VA has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists. 

However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  As will be discussed in greater 
detail below, the Board finds that the veteran does suffer 
from insomnia as a manifestation of his PTSD, and it has 
already been service-connected and compensated by the award 
of a 30 percent rating for PTSD.  Accordingly, what is "of 
consequence" in this case is the origin of the insomnia, and 
there is no indication in the record that Social Security 
records would include any such information.  Remanding the 
case to obtain such records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims.



Analysis

The veteran claims entitlement to service connection for a 
disability manifested by sleep difficulty and/or insomnia.  
He essentially contends that this disorder is due to exposure 
to herbicides in service.  He also reports sleep difficulty 
since his combat service in the Republic of Vietnam during 
the Vietnam Era.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board believes that the veteran is sincere in his belief 
that his insomnia may be due to herbicide exposure in 
service.  The Board also notes that the veteran is competent 
to report having experienced sleep difficulty since service.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, he 
is not qualified to render medical opinions regarding the 
etiology of his sleep problems.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Although the veteran's asserts that his insomnia likely is 
due to herbicide exposure, the Board finds that the medical 
evidence establishes it to be a manifestation of his service-
connected PTSD.

In this regard, the Board notes that his current 30 percent 
evaluation under Diagnostic Code 9411 specifically 
contemplates "chronic sleep impairment" in the schedular 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
VA regulations prohibit compensating a claimant twice for the 
same symptomatology.  38 C.F.R. § 4.14 (2007).  

This rating was based, in part, on the results of a March 
2006 VA mental disorders examination in which chronic sleep 
impairment was discussed as a manifestation of his PTSD.  As 
noted in that report, the veteran indicated that he was 
unable to sleep due to racing thoughts, which sometimes 
included thoughts of Vietnam.  The Board notes that there is 
no contrary medical evidence suggesting that he has a 
disability manifested by insomnia other than his service-
connected PTSD.  In fact, the veteran acknowledged during his 
personal hearing that his insomnia had been treated by 
medical examiners as being part of his PTSD.

As explained by the United States Court of Appeals For 
Veterans Claims, compensating a claimant twice for the same 
symptomatology "would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (compensation for somatic aspects 
of psychiatric disorder precluded by 38 C.F.R. § 4.14 and 
previous version of 38 C.F.R. § 4.132 where the psychiatric 
disorder was the predominant disorder to be rated).

The provisions of 38 C.F.R. § 4.126(d) instruct that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate the disability under a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  The Board finds no schedular provisions in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, that 
would allow for a disability evaluation in excess of 30 
percent for insomnia as a separate entity.

As service connection for insomnia, as a manifestation of his 
PTSD, has already been established and compensated for, the 
Board finds that the claim of service connection for insomnia 
that is currently on appeal must be denied.  In essence, the 
Board concludes that his insomnia is part and parcel of his 
service-connected disability, and is already contemplated by 
the 30 percent rating assigned for that disorder.


ORDER

The claim of entitlement to service connection for insomnia 
is denied.


REMAND

The veteran has testified to a persistently recurrent rash of 
the right leg since service.  His VA clinical records 
establish a current diagnosis of psoriasis confirmed by a 
biopsy specimen.  The veteran is competent to describe the 
recurrence of a skin rash since service, and there is no 
evidence contradicting his allegations of continuity of 
symptomatology.  Because the Board may not rely on its own 
unsubstantiated medical conclusions, Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), it must rely on an informed 
medical opinion in order to adjudicate a claim.  Thus, as per 
38 C.F.R. § 3.159(c)(4), the Board finds that medical opinion 
is necessary to determine whether the veteran's psoriasis of 
the right leg had its onset in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (medical examination 
necessary when record includes diagnosis of claimed condition 
and lay description of continuity of symptoms that are 
capable of lay observation).

In reviewing the record, the Board finds that the RO has not 
fully considered all applicable criteria with respect to the 
claim for entitlement to an initial compensable evaluation 
for residuals of shell fragment wound injuries to the right 
leg with scars.  VA muscles examination in June 2006 
described two separate scars: a 2 cm. horizontal scar on the 
anterior surface of the right patella, and a 6 x. 5 cm. scar 
below the knee extending from the patella laterally.  This 
examiner also found resultant minimal weakness of right 
quadriceps muscle as well as the right proximal lateral 
gastrocnemius muscle.  The RO determined that the June 2006 
VA examination report was inadequate for rating purposes as 
the findings were deemed inconsistent with service medical 
record evidence.  However, an additional VA examination was 
not scheduled.

As noted, the record reflects that the veteran has been 
awarded disability benefits from SSA.  The medical and legal 
documents pertaining to this award are not associated with 
the claims folder.  The possibility that SSA records could 
contain relevant evidence to the claims cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  The case, therefore, must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records of VA 
treatment since April 2006.

2.  Request from the Social Security 
Administration documents related to the 
veteran's approved disability claim, 
including all disability determinations 
and associated medical records.  Associate 
with the claims folder all documentation 
related to the request and any response 
received.

3.  Schedule the veteran for appropriate 
VA examination to determine the likely 
etiology of his psoriasis of the right 
leg.  The claims folder must be provided 
to the examiner for review in conjunction 
with the examinations.  As to any right 
leg skin rash disorder found on 
examination or chronically shown in the VA 
clinical records, the examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., at least a 50 
percent probability or more) that such 
disorder is related to service, to include 
trauma associated with the service 
connected shell fragment wounds.  Any and 
all opinions expressed must be accompanied 
by a complete rationale.

4.  Thereafter, the issue on appeal should 
be readjudicated. With respect to the 
initial rating assigned for the residuals 
of shell fragment wounds to the right leg, 
the RO should consider separately 
evaluating both scars and both muscle 
injuries to the right quadriceps muscle 
and the right proximal lateral 
gastrocnemius muscle.  If separate 
evaluations are not deemed warranted, the 
RO should fully explain the factual and 
legal basis for its determination.  
Consideration should be given to the 
applicability of 38 C.F.R. § 4.55(e).  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


